Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species 1 as shown in Figure 1.
Species 2 as shown in Figure 2.
Species 3 as shown in Figure 3.
Species 4 as shown in Figure 4.
Species 5 as shown in Figure 5.
Species 6 as shown in Figure 6.
Species 7 as shown in Figure 7.
Species 8 as shown in Figure 8.
Species 9 as shown in Figure 9.
Species 10 as shown in Figure 10.
Species 11 as shown in Figures 11-14.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent it appears that there is no generic claim.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 to Species 11 lack unity of invention because the groups do not share the same or corresponding technical feature.  In this case:
Species 1 directs to a technical feature wherein the therapeutic apparatus comprising an outside wall 22 extends from a base 12 inwardly from a periphery of the base 12, which are lacking in Species 2 to Species 11;
Species 2 directs to a technical feature wherein the therapeutic apparatus comprising a wall 32 having a rounded upper edge 34, which are lacking in Species 1 and Species 3 to Species 11;
Species 3 directs to a technical feature wherein the therapeutic apparatus comprising a channel 50 fills with water to inhibit ants, which are lacking in Species 1-2 and Species 4 to Species 11;

Species 5 directs to a technical feature wherein the therapeutic apparatus comprising a frustro conical licking region 86 locates in the inner side 76, which are lacking in Species 1-4 and Species 6 to Species 11;
Species 6 directs to a technical feature wherein the therapeutic apparatus comprising a frustro conical licking region 86 locates in the frustoconical wall 74, which are lacking in Species 1-5 and Species 7 to Species 11;
Species 7 directs to a technical feature wherein the therapeutic apparatus comprising food entrapment members 106 extend from the base 12 into the volume 102, which are lacking in Species 1-6 and Species 8 to Species 11;
Species 8 directs to a technical feature wherein the therapeutic apparatus comprising a licking region 108 locates outside of base 12, which are lacking in Species 1-7 and Species 9 to Species 11;
Species 9 directs to a technical feature wherein the therapeutic apparatus comprising an internal surface 124 having an internal licking region 126, which are lacking in Species 1-8 and Species 10 to Species 11;

Species 11 directs to a technical feature wherein the therapeutic apparatus comprising a suction cup 132 on an outwardly projecting tab 142, which are lacking in Species 1-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRINH T NGUYEN/Primary Examiner, Art Unit 3644